DETAILED ACTION

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks September 28, 2021.  Claims 16-31 are pending with claims 29-30 remaining withdrawn as directed to non-elected subject matter and claim 31 being new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-21, 23, 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (EP 3029170 A1).
Regarding applicants’ claims 16, 18-21, 23, 26 and 31, Ishii et al. disclose a steel comprising in weight percent:
Element
Claim 16
Claim 31
Claim16 as further limited (claim #)
Ishii et al.
C
≤ 0.2
≤ 0.2
0.08 -0.18 (#17)*
0.005 - 0.03
Si
≤ 3.5
≤ 3.5
≤ 2.0 (#18)
0.05 - 1.00
Mn
2.5 - 16.0
2.5 - 16.0
2.0 -7.0 (#19)
0.05 - 2.5
Cr
8.0 - 14.0
8.0 - 14.0
9.5 - 12.5 (#20)
10.0 - 13.0
Ni
≤ 6.0
≤ 6.0
≤ 0.8 (#21)
0.3 - 5.0
N
≤ 1.0
≤ 1.0
0.05 - 0.6 (#22)*
0.005 - 0.030
Nb
≤ 1.2
≤ 1.2
0.08 - 0.25 (#23)
0.05 - 0.4
Nb
4 X (C+N)
4 X (C+N)

e.g.
4 X (0.03 + 0.03) = .24

≤ 1.2
≤ 1.2
0.3 - 0.4 (#24)*
≤ 0.1
Ti
4 X (C+N) + 0.15
4 X (C+N) + 0.15
(48/12)C + (48/14) N
(#25)*

Mo (optional)
≤ 2.0
≤ 2.0
0.5 - 0.7 (#26)
≤ 2.0
V 
≤ 0.15
(optional)
≤ 0.15 

0.005 - 0.10
Cu (optional)
≤ 2.0
≤ 2.0

≤ 1.0
Al (optional)
≤ 0.2
≤ 0.2

0.01 - 0.15
B (optional)
≤  0.05
≤  0.05

≤  0.01
Fe + impurities
Balance
Balance

Balance

* Ishii et al. does not satisfy the requirement
Applicants’ claimed optional elements are considered to limit the amount of those elements to a maximum content when present (i.e. molybdenum may not be present however, if present, is limited to 2.0% or less).  The compositional proportions disclosed by Hiramatsu et al. overlap applicants’ claimed proportions.  One of ordinary skill in the art at the time of the invention would have found it obvious to select from those compositional proportions disclosed by Hiramatsu et al. including those proportions which satisfy applicants’ presently claimed requirements.  Given substantially identical compositional proportions the steel of Hiramatsu et al. would be capable of being used in the manufacture of a component by hot forming after austenization as set forth in applicants’ preamble. 
Claims 27 and 28 present functional limitations with regards to the steel of claim 16, given that Hiramatsu et al. disclose a steel having a substantially identical composition to that disclosed by applicants, the steel of Hiramatsu et al. would be expected to exhibit the same properties and therefore possess the claimed properties when subjected to the claimed conditions. (MPEP 2112 V)

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al. (EP 1 203 830 A1).
Regarding applicants’ claims 16-26, Hiramatsu et al. disclose a steel comprising in weight percent:
Element
Claim 16
As further limited (claim #)
Hiramatsu et al.
C
≤ 0.2
0.08 -0.18 (#17)
0.05 - 0.15
Si
≤ 3.5
≤ 2.0 (#18)
0.2 - 1.0
Mn
2.5 - 16.0
3.0 -7.0 (#19)
0.2 - 2.0
Cr
8.0 - 14.0
9.5 - 12.5 (#20)
9.0 - 15.0
Ni
≤ 6.0
≤ 0.8 (#21)
≤ 1.0
N
≤ 1.0
0.05 - 0.6 (#22)
≤ 0.10
Nb
≤ 1.2
0.08 - 0.25 (#23)
0.05 - 1.0
Nb
4 X (C+N)

e.g.
4 X (0.1 + 0.1) = .8
Ti
≤ 1.2
0.3 - 0.4 (#24)
≤ 0.50
Ti
4 X (C+N) + 0.15
(48/12)C + (48/14) N
(#25)
e.g.
(48/12)(.05)+(48/12)(0.01) + 0.15 = 0.39
Mo (optional)
≤ 2.0
0.5 - 0.7 (#26)
0.1 - 2.0
V (optional)
≤ 0.15

-
Cu (optional)
≤ 2.0

0.5 - 4.0
Al (optional)
≤ 0.2

≤ 0.2
B (optional)
≤  0.05

≤  0.015
Fe + impurities
Balance

Balance


Applicants’ claimed optional elements are considered to limit the amount of those elements to a maximum content when present (i.e. molybdenum may not be present however, if present, is limited to 2.0% or less).
et al. does not directly overlap the claimed molybdenum proportions, the amounts are so close to those claimed as to fail to establish a patentable distinction where “..a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05). Applicants’ specification has been reviewed with respect to the newly claimed lower limit however no evidence was found such that one of ordinary skill in the art would have found a steel meeting the newly presented requirements to exhibit appreciably distinct properties.  
Where the compositional proportions disclosed by Hiramatsu et al. overlap applicants’ claimed proportions.  One of ordinary skill in the art at the time of the invention would have found it obvious to select from those compositional proportions disclosed by Hiramatsu et al. including those proportions which satisfy applicants’ presently claimed requirements.
Given substantially identical compositional proportions the steel of Hiramatsu et al. would be capable of being used in the manufacture of a component by hot forming after austenization as set forth in applicants’ preamble. 
Claims 27 and 28 present functional limitations with regards to the steel of claim 16, given that Hiramatsu et al. disclose a steel having a substantially identical composition to that disclosed by applicants, the steel of Hiramatsu et al. would be expected to exhibit the same properties and therefore possess the claimed properties when subjected to the claimed conditions. (MPEP 2112 V)

Response to Arguments
	Applicants’ arguments filed September 28, 2021, have been considered but have not been found to be persuasive.  Following further consideration and updated search new grounds of rejection have been deemed appropriate and have been set forth above.
	Applicants argue that Hiramatsu et al. does not disclose a manganese content satisfying the claimed proportional requirements, however a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I. Hiramatsu et al. disclose a manganese content so close to applicants’ claimed proportions as to fail to establish a patentable distinction. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02).  Applicants’ specification has been reviewed with respect to the manganese content however no evidence was identified such that one of ordinary skill in the art would have expected the claimed manganese content to result in a steel exhibiting unexpected results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784